Case 2:16-cr-20732-RHC-RSW ECF No. 312, PagelD.4462

   
 

 
 

SENDER: COMPLETE THIS SECTION

™ Complete items 1, 2, and 3. Aliso complete
item 4 if Restricted Delivery is desired.

@ Print your name and address on the reverse
so that we can return the card to you.

@ Attach this card to the back of the mailpiece,
or on the front if space permits.

1. Article Addressed to:

Quintin Ramanauskas
20418 Breezeway Drive
Macomb MI 48044

ax fig.
2. Article Number

(Transfer from service fabe)
, PS Form 3811, July 2013

  

Filed 01/15/21 [aged dL
AN

COMPLETE TAl3 SECTION ON DELIVERY

  
 
 

D Agent
CO) Addressee

 

 

Recéived by (Printed Name) CG. Date of Delivery
2 Yes
ow CI No
2
>=

 

 

 

   

 

3. Service Type Wy
XL Certified Mait® “tts icoroseea
C1 Registered C1 Return Rece! rchandise
C1 Insured Mait 1 Collect on Delive

4. Restricted Delivery? (Extra Fee) C1] Yes

 

7014 o150 O001 0703 3150

Domestic Return Receipt

i ol

JAN 15 2994
CLERK’S

E

OFFICE

U.S. DISTRICT COURT
